ORDER
Considering the petition of Alexander C. Cocke, Jr. and the recommendations of the Committee on Professional Responsibility of the Louisiana State Bar Association:
IT IS ORDERED that Alexander C. Cocke, Jr. be suspended from the practice of law on the ground of medical incapacity and disability until the further order of this Court.
IT IS FURTHER ORDERED that the formal investigatory hearing scheduled to *1387investigate alleged misconduct on the part of Alexander C. Cocke, Jr. be held in suspense.